Citation Nr: 1126794	
Decision Date: 07/19/11    Archive Date: 07/29/11	

DOCKET NO.  09-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Legg Calve Perthes disease, also claimed as a left hip disability.

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to service connection for a chronic skin disorder, claimed as "rashes," to include as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Naval Reserves from September 1987 to September 1991, and from November 1996 to June 1999, a portion of which represented service in the Southwest Asia Theater of Operations.  The Veteran was discharged from his second period of active military service for misconduct, with a discharge under other than honorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In a rating decision of November 2000, the RO denied entitlement to service connection for Legg Calve Perthes disease, also claimed as a left hip condition.  The Veteran voiced no disagreement with that determination, which has now become final.  Since the time of the November 2000 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence both new and material, but continued its denial of service connection for Legg Calve Perthes disease.

Finally, for reasons which will become apparent, the appeal as to the issue of service connection for osteoarthritis, as well as service connection for Legg Calve Perthes disease on a de novo basis, is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a rating decision of November 2000, the RO denied entitlement to service connection for Legg Calve Perthes disease (also claimed as a left hip condition).

2.  Evidence submitted since the time of the RO's November 2000 decision denying entitlement to service connection for Legg Calve Perthes disease, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  The Veteran does not currently suffer from a chronic, clinically-identifiable skin disorder, to include "rashes." 

4.  The Veteran does not currently suffer from chronic tinnitus.


CONCLUSIONS OF LAW

1.  The decision of the RO in November 2000 denying the Veteran's claim for service connection for Legg Calve Perthes disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  Evidence received since the RO's November 2000 decision denying entitlement to service connection for Legg Calve Perthes disease is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A chronic skin disorder, including rashes, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

4.  Chronic tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.   

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in June 2006.  In that correspondence, VA informed the Veteran of the basis for the previous denial of service connection for Legg Calve Perthes disease, and further advised him that, in order to reopen his claim, new and material evidence was needed.  VA also informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  Significantly, with regard to the claim for service connection for Legg Calve Perthes disease, the notice was in substantial compliance with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting in error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as VA treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for Legg Calve Perthes disease, as well as for a chronic skin disorder (claimed a rashes, to include as due to an undiagnosed illness), and chronic tinnitus.  In pertinent part, it is contended that all of the aforementioned disabilities had their origin during the Veteran's period or periods of active military service.  

In that regard, a review of the Veteran's DD Forms 214 reveals that he was discharged from his second period of active military service, which is to say, the period extending from November 1996 to June 1999, for misconduct, resulting in a discharge under other than honorable conditions.  Significantly, in an Administrative Decision of August 2000, it was noted that administrative service records showed that a urine sample received in December 1998 had tested positive for methamphetamine and THC, while a urine sample received in January 1999 had tested positive for methamphetamine.  Further noted was that the evidence of record showed no indication of insanity on the part of the Veteran.  According to the Administrative Decision, the Veteran's two positive urinalyses for methamphetamine and THC, the offenses for which he was separated from military service with an other than honorable discharge, involved moral turpitude.  Further noted was that the Veteran's discharge from his period of service from November 1996 to June 1999 was considered to have been under dishonorable conditions.  Under the circumstances, the Veteran is not entitled to VA compensation benefits for the period of service extending from November 1996 to June 1999.  See 38 C.F.R. §§ 3.1, 3.12 (2010).  

Service connection, it should be noted, may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Pursuant to applicable law and regulation, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more prior to December 31, 2011.  Compensation is payable under these provisions if, by history, physical examination, and laboratory test, the disability cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes mellitus and multiple sclerosis, will not be considered medically unexplained.

Objective indications of a "qualifying chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a 6-month period.  Signs or symptoms which may be manifestations of an undiagnosed or medically unexplained chronic multi-symptom illness include, but are not limited to:  (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As regards the Veteran's claim for service connection for Legg Calve Perthes disease, the Board notes that, in Boggs v. Peake, 510 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  Moreover, a properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  As a consequence, for purposes of 38 U.S.C.A. § 7104(b), claims which are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  This is to say that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently, because they rest on different factual bases. 

In the case at hand, at the time of the previous November 2000 decision, the RO denied entitlement to service connection for Legg Calve Perthes disease (also claimed as a left hip condition).  The Veteran's current claim and accompanying evidence reflects that very same disability.  Inasmuch as the Veteran's claim is based on the very same disability as his previous claim, it must be considered on a "new and material" basis.  See Boggs, supra.

In that regard, at the time of the prior November 2000 RO decision, it was noted that service and reserve medical records dating from the Veteran's initial (honorable) period of active military service showed no treatment for Legg Calve Perthes disease.  Moreover, while in August 2000, a letter was sent to the Veteran requesting medical evidence showing treatment for that disability during his first period of service, no response to that letter was received.  Under the circumstances, and in the absence of evidence showing the incurrence or aggravation of Legg Calve Perthes disease during the Veteran's first (honorable) period of active military service, service connection for that disability was denied.  Significantly, that determination was adequately supported by and consistent with the evidence then of record, and has now become final.

Evidence submitted since the time of the November 2000 RO decision, consisting, for the most part, of VA treatment records and examination reports, is both "new" and "material" as to the issue of service connection for Legg Calve Perthes disease.  More specifically, since the time of the November 2000 decision, a VA physician has offered his opinion that the Veteran's Legg Calve Perthes disease is congenital, and more likely than not existed prior to his enlistment.  However, another VA physician has offered his opinion that the Veteran's Legg Calve Perthes deformity was "as likely as not" worsened by his military service.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim.  

Turning to the issue of service connection for a chronic skin disorder, claimed as "rashes" (to include as due to an undiagnosed illness), the Board acknowledges that, during the Veteran's initial (honorable) period of active military service, he received treatment for what was variously described as deep acne, tinea barbae, acne vulgaris, contact dermatitis, and tinea pedis.  However, while at the time of a service separation examination in September 1991, the Veteran gave a history of "acne in the past," he denied any current skin problems.  Significantly, a physical examination of the Veteran's skin conducted at that time was within normal limits, and no pertinent diagnosis was noted.  

The Board observes that, during the course of VA outpatient treatment in August 2005, the color, texture, and turgor of the Veteran's skin was within normal limits, with no evidence of any skin rash.  Moreover, at the time of a subsequent Persian Gulf Registry exam in January 2006, the Veteran's skin was described as "unremarkable."  Significantly, while at the time of a subsequent VA Gulf War examination in August 2006, the Veteran gave a history of a recurrent rash, according to the examiner, there was no evidence of any residual skin disability at the time of examination.  Nor were there any medical records or any pictures allowing the examiner to make a diagnosis.  According to the examiner, this was the case not because the Veteran's skin disorder was "undiagnosable," but rather because it was not present at the time of evaluation.  Significantly, the Veteran had not seen a dermatologist for his claimed skin disorder.  While he had mentioned it to his primary care provider, according to the Veteran, they did "not seem to be too concerned about it."  Under the circumstances, the examiner was of the opinion that, while the Veteran's rash might probably be diagnosable, it was currently not present, thereby preventing a diagnosis.  Significantly, on physical examination, there was no evidence of any skin rashes.  Further noted was that skin lesions occupied "zero percent" of the Veteran's body surface area at the time of examination.  Following examination, no pertinent diagnosis was noted.  

As regards the Veteran's claimed tinnitus, the Board notes that the sole evidence of that particular disability consists of an undated and unsigned service treatment record in which the Veteran complained of a high-pitched ringing in his ears.  Based on its association with various other service treatment records, it would appear that the document in question might have been created in February 1996, between the Veteran's two periods of active military service.  Significantly, service treatment records dating from the Veteran's initial (honorable) period of active military service (and, for that matter, his second period of active service) are entirely negative for evidence of chronic tinnitus.  Moreover, at the time of a service separation examination in September 1991, the Veteran denied any problems with his ears.  A physical examination of the Veteran's ears conducted at that time was within normal limits, and no pertinent diagnosis was noted.  Moreover, there is no indication that the Veteran received either a diagnosis of or treatment for tinnitus from the time of his discharge in September 1991 until the filing of his claim in May 2006.  Significantly, at the time of a VA audiometric examination in November 2006, which examination, it should be noted, involved a full review of the Veteran's claims folder, the Veteran denied any history of or current problem with tinnitus.  In the opinion of the examiner, based on her clinical experience and expertise, and following a full examination of the Veteran, the Veteran's tinnitus was not caused by or the result of his military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In evaluating the probative value of medical statements, the Board looks at factors such as a health care provider's knowledge and skill in analyzing the medical data.  See Guerreri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) found that the guiding factors in evaluating the probative value of a medical opinion are whether the opinion was based on sufficient facts and data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  Significantly, the Court further indicated that the claims file, "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on the claim."  Id.  



In the case at hand, the aforementioned VA physician and audiologist, at the time of the rendering of their opinions, had access not only to the Veteran's service treatment records, but also to his entire claims folder.  Moreover, both the physician and audiologist provided a full rationale for their opinions that the Veteran suffered from neither a chronic skin disorder nor chronic tinnitus.  The Board finds the aforementioned opinions highly probative, because those opinions were based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran, including both history and relevant clinical findings.  The VA examiners (both the physician and audiologist) provided reasons and bases for their medical opinions, and pointed to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran currently suffers from neither a chronic skin disorder nor chronic tinnitus.  

In reaching this determination, the Board acknowledges the Veteran's statements regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his disabilities to his period or periods of active military service.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a layperson, is not competent to create the requisite causal nexus for his claimed skin disorder and tinnitus.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed skin disorder or tinnitus with any incident or incidents of his (honorable) period of active military service.  Accordingly, service connection for those disabilities must be denied.


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for Legg Calve Perthes disease (also claimed as a left hip disability) is reopened, and, to that extent, the appeal is allowed.

Service connection for a chronic skin disorder, claimed as "rashes," to include as due to an undiagnosed illness, is denied.

Service connection for chronic tinnitus is denied.


REMAND

Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for Legg Calve Perthes disease, the Board must now turn to a de novo review of all pertinent evidence of record.  Moreover, there currently exists some question as to the exact nature and etiology of the Veteran's claimed arthritis.  

In that regard, and as noted above, following a VA orthopedic examination in September 2006, the examiner was of the opinion that the Veteran suffered from Legg Calve Perthes disease which was "congenital," and which "more likely than not" existed prior to his enlistment.  However, the examiner did not specify whether he was referring to the Veteran's initial (honorable) period of active military service, or the second period of active service from which the Veteran received a discharge under other than honorable conditions.  Significantly, that examination additionally noted the presence of superimposed degenerative joint disease of the Veteran's left hip.  Moreover, during the course of the orthopedic examination, the Veteran indicated that he had undergone magnetic resonance imaging of his left hip, as well as a workup for systemic arthritis at Kaiser Medical Systems.  Regrettably, none of the aforementioned private records are at this time a part of the Veteran's claims folder.  Moreover, following subsequent VA outpatient treatment in September 2007, a VA physician offered his opinion that the Veteran's Legg Calve Perthes disease was "as likely as not" worsened by military service.  Significantly, while during the course of VA outpatient treatment in August 2007, there was noted a "history" of degenerative joint disease (arthritis) of the Veteran's right shoulder, the basis for that reported history is at this time unclear.

Under the circumstances, the Board is of the opinion that additional development is necessary prior to a final adjudication of the Veteran's claims for service connection.  Accordingly, and in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Veteran, with a request that he provide the full name and address for the Kaiser medical facilities from which he received evaluation and/or treatment, including evaluation and/or treatment for Legg Calve Perthes disease and arthritis.  Following receipt of that information, the RO/AMC should contact the Kaiser medical facilities in question, with a request that they provide copies of any and all records of their treatment and/or evaluation of the Veteran.  The Veteran should be requested to sign the necessary authorization for release of those private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain those records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2007, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problems.  

3.  The Veteran should then be afforded an additional VA orthopedic examination in order to more accurately determine the exact nature and etiology of his current Legg Calve Perthes disease and arthritis.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claims.  

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran's Legg Calve Perthes disease preexisted his initial (honorable) period of active military service, and, if so, whether that disability at least as likely as not underwent a chronic, clinically-identifiable permanent increase in severity beyond natural progress during that initial period of active military service.  Finally, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable osteoarthritis of one or more joints, and, if so, whether that osteoarthritis at least as likely as not had its origin during the Veteran's initial (honorable) period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, a notation to the effect that this record review has taken place must be included in the examination report.  

4.  The RO should then readjudicate the Veteran's claims for service connection for Legg Calve Perthes disease and osteoarthritis.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case in January 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


